Exhibit 10.2

Execution Version

FIRST AMENDMENT TO THE AMENDED AND RESTATED REGISTRATION AGREEMENT

THIS FIRST AMENDMENT TO THE AMENDED AND RESTATED REGISTRATION AGREEMENT (this
“First Amendment”) is entered into as of May 25, 2017, by and among Aurora
Diagnostics Holdings, LLC, a Delaware limited liability company (the “Company”),
the Majority Summit Investors and the Majority KRG Investors. Capitalized terms
used but not defined herein have the meanings set forth in the Registration
Agreement (as defined below).

WHEREAS, the Company and certain of its Securityholders are parties to that
certain Amended and Restated Registration Agreement (the “Registration
Agreement”), dated as of June 12, 2009;

WHEREAS, pursuant to Section 10(c) of the Registration Agreement, the parties
hereto desire to amend the Registration Agreement, as set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

Section 1. Amendment of the Registration Agreement. The first sentence of
Section 8(g) of the Registration Agreement is hereby deleted and replaced in its
entirety with the following:

“Other Registrable Securities” means, (i) any Common Stock issued or distributed
in respect of Units of the Company issued to the Other Equityholders, (ii) any
Common Unit Purchase Warrants, dated as of May 25, 2017, issued to or acquired
by the Other Equityholders, and (iii) common equity securities of the Company or
a Subsidiary of the Company issued or issuable with respect to the securities
referred to in clauses (i)–(ii) above by way of dividend, distribution, split or
combination of securities, or any recapitalization, merger, consolidation or
other reorganization.

Section 2. No Other Change. Except as expressly modified by this First
Amendment, nothing contained herein shall be deemed to limit, restrict, modify,
alter, amend or otherwise change in any manner the rights and obligations of the
parties under the Registration Agreement.

Section 3. Governing Law. This First Amendment shall be governed by and
construed in accordance with the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.

Section 4. Counterparts. This First Amendment may be executed in two or more
counterparts, all of which shall be considered one and the same agreement. Any
signature page delivered electronically or by facsimile (including transmission
by .PDF or other similar format) shall be binding to the same extent as the
original signature page.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this First Amendment to the Amended
and Restated Registration Agreement to be duly executed as of the date first
written above.

 

THE COMPANY: AURORA DIAGNOSTICS HOLDINGS, LLC By:  

/s/ Daniel D. Crowley

Name:   Daniel D. Crowley Title:   Chairman, President & CEO

Signature Page to First Amendment to the Amended and Restated Registration
Agreement of Aurora Diagnostics Holdings, LLC



--------------------------------------------------------------------------------

MAJORITY SUMMIT INVESTORS: SV VI-A AURORA HOLDINGS, LLC By:  

/s/ Christopher J. Dean

Name:   Christopher J. Dean Title:   Secretary SV VI-B AURORA HOLDINGS, L.P. By:
  Summit Partners VI (GP), L.P Its:   General Partner By:   Summit Partners VI
(GP), LLC Its:   General Partner By:  

/s/ Christopher J. Dean

Name:   Christopher J. Dean Title:   Member SV VI CO-INVESTORS HOLDINGS, LLC By:
 

/s/ Christopher J. Dean

Name:   Christopher J. Dean Title:   Secretary SPPE VII-B AURORA HOLDINGS, L.P.
By:   Summit Partners PE VII, L.P. Its.   General Partner By:   Summit Partners
PE VII, LLC Its:   General Partner By:  

/s/ Christopher J. Dean

Name:   Christopher J. Dean Title:   Member SP PE VII-A AURORA HOLDINGS, LLC By:
 

/s/ Christopher J. Dean

Name:   Christopher J. Dean Title:   Secretary

Signature Page to First Amendment to the Amended and Restated Registration
Agreement of Aurora Diagnostics Holdings, LLC



--------------------------------------------------------------------------------

MAJORITY KRG INVESTORS: KRG AURORA BLOCKER, INC. By:  

/s/ Bennett R. Thompson

Name:   Bennett R. Thompson Title:   Vice President and Secretary

Signature Page to First Amendment to the Amended and Restated Registration
Agreement of Aurora Diagnostics Holdings, LLC